Citation Nr: 1528115	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  10-12 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Jessica L. Cleary, Attorney


ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

The Veteran served on active duty from June 1943 to January 1946, including combat service in World War II.  He died in May 2009.  The appellant is the deceased Veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  In February 2012, the case was remanded for further development.  In a March 2014 decision, the Board denied the claim.  The appellant appealed.  In an October 2014 order, the Court of Appeals for Veterans' Claims upheld a joint motion of the parties and remanded the case back to the Board for further action consistent with the joint motion.     

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the October 2014 joint motion, the parties found that the Board should have addressed whether there was a reasonable possibility that a medical opinion would aid in substantiating the appellant's claim.  Because this did not occur, a remand was necessary so that the Board could make this determination.  

Subsequently, in a June 2015 communication, the appellant's attorney submitted additional evidence in the form of private records of medical treatment of the Veteran from 2000 up until his death in 2009, including treatment for heart disease and high blood pressure.  

As this evidence is pertinent to the instant claim and as the appellant has not waived initial AOJ consideration of it, the Board must remand this claim for such initial AOJ consideration.  See 38 C.F.R. § 20.1304(c).  In light of the JMR, on remand, the AOJ should arrange for an appropriate physician to provide an opinion as to the likelihood that the Veteran's service-connected PTSD caused or contributed to cause his death.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion from an appropriate physician concerning the likelihood that the Veteran's PTSD caused or contributed to cause his death.  The medical professional should review the claims file prior to rendering the opinion.  

In particular, the physician's claims file review should include:

A) The service treatment records;

B) An April 1987 VA medical certificate indicating that the Veteran was taking "blood thinners and blood pressure pills";

C) Subsequent records showing treatment for high blood pressure/hypertension; 

D) An August 1995 VA examination report showing hypertension and obesity; 

E) A February 2002 QTC psychiatric examination report, finding that the Veteran did have PTSD with symptoms having been present for many years;  

F) A May 2009 VA treatment record indicating that the Veteran had called complaining of high blood pressure, dizzy spells and palpitations;  

G) The Veteran's death certificate, indicating that he died in May 2009 from congestive heart failure, with pneumonia, diabetes and atrial fibrillation listed as other significant conditions contributing to death; 

H) Private medical records from Oklahoma cardiovascular associates and Kindred Hospital showing the history of the Veteran's heart problems, hypertension and other ailments for the period from 2000 up until his death in May 2009;

I)  The appellant's former representative's March 2010 argument, asserting that one group of medical researchers had found an increased risk of myocardial infarction among people with PTSD and that a separate study had found that combat veterans with PTSD appeared to be at a higher risk for coronary artery disease;

The physician should then provide an opinion as to whether it is at least as likely as not (i.e. a 50% chance or greater) that the Veteran's service-connected PTSD contributed substantially or materially to any of the disease processes that caused his death (i.e., congestive heart failure, atrial fibrillation, pneumonia and diabetes).

The physician should explain the rationale for the opinion provided.

2.  Review the medical opinion provided to ensure that it is in compliance with the remand instructions.  If not, take appropriate corrective action.  

2.  Readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and provide the appellant and her representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until she is notified.        

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




